Citation Nr: 1513515	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-14 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon


THE ISSUE


Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Providence Willamette Falls Medical Center from April 21, 2012, to April 22, 2012.


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 









INTRODUCTION

The Veteran had active service from April 1966 to February 1970. 

This case comes to the Board of Veterans' Appeals (Board) from June 2012 and September 2012 decisions of the Department of Veterans Affairs Northwest Network Payment Center in Portland, Oregon, which approved reimbursement of unauthorized medical expenses incurred at Providence Willamette Falls Medical Center from April 20, 2012 to April 21, 2012, but denied payment or reimbursement of unauthorized medical expenses from April 21, 2012, to April 22, 2012.  


FINDINGS OF FACT

1. The Veteran was admitted for a medical emergency on April 20, 2012. 

2. The Veteran was not stabilized until April 22, 2012.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for payment or reimbursement of unauthorized medical expenses incurred at Providence Willamette Falls Medical Center from April 21, 2012, to April 22, 2012, are met.  38 U.S.C.A. §§ 1725, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 17.1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  38 U.S.C.A. § 1703(a) (West 2014). 
In this case, the Veteran's treatment at the non-VA facility was not authorized in advance, and he does not so contend.  Thus, it must be determined whether he was otherwise entitled to payment or reimbursement under either 38 U.S.C.A. § 1728 or § 1725. 

The provisions of 38 U.S.C.A. §§ 1725 and 1728 were amended, effective October 10, 2008. Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, 122 Stat. 4110 (2008).  The care rendered in this case was provided after October 10, 2008, thus the amended version of the statute will be applied to this claim. 

Under 38 U.S.C.A. § 1728, VA may reimburse Veterans for unauthorized medical expenses incurred at non-VA facilities where:

(a) Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) for an adjudicated service-connected disability; (2) for nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) for any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) for any illness, injury, or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) VA or other federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a) (West 2014); 38 C.F.R. § 17.120 (2014).

Payment or reimbursement for emergency services for nonservice-connected conditions at non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and its implementing regulations under 38 C.F.R. §§ 17.1000-17 .1002 (2014).  To be eligible for reimbursement, the Veteran has to meet all of certain enumerated conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent lay person who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent lay person (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) The Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R.             § 17.1002 (2014).

In this case, the Veteran sought emergency medical care at Providence Willamette Falls Medical Center from April 20, 2012 to April 21, 2012.  He was discharged on April 22, 2012. 

After review, the Board finds that the Veteran is not entitled to payment or reimbursement under 38 U.S.C.A. § 1728.  The services rendered were not for a service-connected disability, or one associated with a service-connected disability.  He does not have a total disability, permanent in nature, resulting from a service-connected disability.  He was not participating in a rehabilitation program.

The remaining question then is whether the Veteran is entitled to payment or reimbursement under 38 U.S.C.A. § 1725.  The Board notes that the only condition listed in 38 C.F.R. § 17.1002 that is in contention is regarding the continuation of the medical emergency.

The Veteran has been paid or reimbursed for medical expenses incurred at Providence Willamette Falls Medical Center from April 20, 2012 to April 21, 2012. Thus, the Board observes that the Veteran was admitted for a medical emergency. The question now becomes whether that medical emergency continued until his discharge on April 22, 2012.

The Veteran was admitted to Providence Willamette Falls Medical Center on April 20, 2012, with complaints of right-sided weakness and imbalance.  The diagnosis at the time was mild stroke versus transient ischemic attack to the Veteran's left cerebellum.  He was admitted for close observation and management and underwent a formal swallow evaluation by ER nursing staff per protocol.  They found that his NIH stroke scale was rated at a two initially with mainly right hand clumsiness as well as incoordination.  Based on the ER physician's documentation and discussion, as well as talking with the Veteran, it was determined that 95 percent of his symptoms had been resolved by the time he was evaluated by ER physicians.  The Veteran believed he was 95 percent better; weakness and coordination were significantly better.  Because of the rapidly improving symptomatology, he did not receive any tissue plasminogen activator (TPA) or thrombolytics.  He was then transferred to the floor. 

The April 22, 2012 Discharge Summary noted that "by the time the [Veteran] was admitted to the floor, the majority of his symptoms had resolved, although he did have some slight distal right upper extremity weakness.  Clinically, the [Veteran] was felt to be suffering from a stroke.  This was subsequently confirmed on an MRI."  Physical therapy evaluated the Veteran.  It was not felt that he had any significant residual deficits requiring a rehabilitation stay and therefore was discharged home.  He was informed that follow-up and continued monitoring and management of his blood pressure would be necessary.  He agreed.  The Veteran's discharge disposition read, "Patient was discharged home in good condition....he should follow-up with his primary care provider in the next five days.  Outpatient physical therapy was ordered."  His discharge diagnoses were acute lacunar cerebrovascular accident, hypertension, and dyslipidemia. 

The evidence of record indicates that a July 2012 decision upheld the approval of partial payment or reimbursement of the Veteran's medical expenses from April 20, 2012 through April 21, 2012.  It was decided that the Veteran was stable to transfer on April 21, 2012, that it was the responsibility of the non-VA facility to contact the VA for transfer, and that there was no documentation stating that the VA was contacted for transfer.  Thus, the remaining question is whether the Veteran is entitled to payment or reimbursement of unauthorized medical expenses incurred from April 21, 2012, to April 22, 2012.

Considering the evidence above, the Board observes that the Veteran received continuous medical treatment for his acute lacunar cerebrovascular accident until his discharge on April 22, 2012.  Close observation was recommended and the results of diagnostic testing, to include an MRI of the brain, a CT angiogram of the head and neck, an echocardiogram, and bilateral carotid ultrasounds, were reviewed throughout his stay.  While treatment records indicate that the Veteran's condition improved by the time he was admitted to the floor on April 20, 2012, the Board finds it significant that the Veteran has since been awarded approval of partial payment or reimbursement of his medical expenses from April 20, 2012 through April 21, 2012.  Despite the reasoning for an award of partial approval, such approval would suggest that although his condition was improving, there existed a continued medical emergency of such nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility at that time.  More significantly, there is no evidence to suggest that the Veteran's medical emergency had stabilized and that he could have been transferred safely to a VA or other Federal facility at any time prior to the date of his discharge on April 22, 2012.  
  
Considering the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that he was not stabilized until April 22, 2012.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, payment or reimbursement of unauthorized medical expenses incurred at Providence Willamette Falls Medical Center from April 21, 2012, to April 22, 2012, is warranted.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Providence Willamette Falls Medical Center from April 21, 2012, to April 22, 2012, is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


